DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 Allowable Subject Matter
Claims 1, 3-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a viewing angle switch module comprising the combination required by claim 1, or a display apparatus comprising the combination required by claim 11, including at least one phase retardation film, disposed between the first polarizer and the second polarizer, wherein there is no polarizer between the first polarizer and the first liquid crystal layer, and there is no polarizer between the second polarizer and the first liquid crystal layer.  Claims 3-7 and 9-10 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Fang et al. (US 2018/0113334), which discloses in figure 1, an electrically controlled viewing angle switch device 12 comprising a first liquid crystal layer 1213, a first polarizer 1231 and a second polarizer 1232, and a retardation film 122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DAVID Y CHUNG/Examiner, Art Unit 2871        

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871